Citation Nr: 0509073	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to increased ratings in excess of 10 percent 
for chronic low back strain prior to September 25, 2001, and 
in excess of 20 percent for chronic low back strain with 
degenerative disc disease (DDD) of the lumbar spine 
thereafter. 

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-operative DDD of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from December 1960 to 
December 1968.  

This matter initially arose from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
denied an increased rating in excess of 10 percent for 
chronic low back strain.  During the pendency of the appeal, 
in a November 2004 rating action, VA recharacterized the 
veteran's low back disability as chronic low back strain with 
DDD of the lumbar spine and assigned a 20 percent rating, 
effective from September 25, 2001.  Thus, the Board has 
characterized the issue as described in 1 above.  The 
November 2004 rating action also granted the veteran a 
separate 10 percent disability evaluation for radiculopathy 
of the right lower extremity, effective from September 2002.  
The veteran did not appeal the latter determination.

The Board remanded the matter in December 2003 for the 
purpose of obtaining additional evidence and compliance with 
the notice provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In January 2005, the matter 
was returned to the Board for final appellate consideration.

Formerly, this appeal also included the issues of entitlement 
to service connection for degenerative disc disease of the 
cervical spine and entitlement to a temporary total 
evaluation (TTR) for convalescence pursuant to 38 C.F.R. § 
4.30.  In the November 2004 rating action, VA also granted 
service connection for post-operative DDD of the cervical 
spine and radiculopathy of the right and left upper 
extremities and assigned a TTR for convalescence pursuant to 
38 C.F.R. § 4.30 following cervical spine surgery.  
Consequently, the issues of entitlement to service connection 
for degenerative disc disease of the cervical spine and 
entitlement to a temporary total evaluation for convalescence 
pursuant to 38 C.F.R. § 4.30 are no longer the subject of 
appellate consideration.  In a December 2004 statement 
received in January 2005, however, the veteran expressed 
disagreement with the initial rating, arguing that a higher 
disability evaluation for intervertebral disc syndrome 
affecting his neck should have been assigned.  The Board 
construes this statement as a timely notice of disagreement 
(NOD) with the November 2004 rating decision insofar as it 
assigned an initial 30 percent rating for the veteran's post-
operative DDD of the cervical spine and as such requires the 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In a December 2004 statement received in January 2005, the 
veteran appears to raise claims of service connection for 
disability of the left lower extremity and bowel 
incontinence.  Neither of those issues have been addressed by 
the RO.  As such, the claims of entitlement to service 
connection for disability of the left lower extremity and 
bowel incontinence are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of the appeal the VCAA was enacted and 
the regulations pertaining to evaluation of intervertebral 
disc syndrome (or DDD) were revised effective September 23, 
2002, and the schedule for rating disabilities of the spine 
were revised effective September 26, 2003.  The VCAA 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  The VCAA also provided 
that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

In compliance with the Board's December 2003 remand, in April 
2004, the AMC provided the notice required by the VCAA and 
asked the veteran to provide a list (including dates and 
locations) of all non-VA health care providers, who had 
rendered treatment to him for his cervical and lumbar spine 
disorders, and to sign authorizations for release of 
information.  The Board was particularly interested in 
obtaining the veteran's treatment records from Dr. J. D. 
Rawlings from 1984 to the present and from the John D. 
Archbold Memorial Hospital for hospitalizations in November 
1990, August 1991, December 1993, July 1995, and February 
1996.  In a May 2004 response, the veteran indicated that he 
had received treatment from the Milwaukee VA Medical Center 
(VAMC) from 1969 to 1970, from the Columbia, South Carolina 
VAMC from 1970 to 1984, and from the North Florida/South 
Georgia VA Health System from August 2001.  He also provided 
signed VA Forms 21-4142 for treatment from Dr. P. James of 
the Atlanta Spine Institute (2003 to May 2004), from the St. 
Joseph Hospital (March 26, 2003 to April 9, 2004), from Dr. 
Fredericks of the South GA Neurological Institute (from 1999 
through 2003), from Dr. Joe Rawlings (from 1985 to May 2004), 
and from the Archbold Memorial Hospital (in November 1990, 
August 1991, December 1993, July 1995, February 1996, and 
March 1999).  The veteran also enclosed a May 2004 statement 
from Dr. James and copies of treatment records from the 
Atlanta Spine Institute dated from April 2003 to May 7, 2004, 
earlier records from February 2003 had already been 
associated with the claims file.  Records and from Milwaukee 
VAMC from 1969 to 1970, from the Columbia, South Carolina 
VAMC from 1970 to 1984, and from the North Florida/South 
Georgia VA Health System from August 2001 to June 2004 have 
been associated with the record.  Records from Dr. Fredericks 
of the South GA Neurological Institute dated from March 1999 
to January 2003; from the John D. Archbold Memorial Hospital 
for radiological studies done in March and July 1999, October 
2000, August 2001, and December 2002, and for treatment or 
hospitalizations in July 1995, February, March, April and May 
1999; from Dr. Rawlings from January 1994 to May 2000; and 
from the St. Joseph Hospital for a hospitalization in June 
2004 have been associated with the claims file.  The St. 
Joseph Hospital did not provide the specifically requested 
records covering the period from March 26, 2003 to April 9, 
2004, nor indicate that such records were unavailable.  
Moreover, VA did not appear to have sought records from the 
John D. Archbold Memorial Hospital for hospitalizations in 
November 1990, August 1991, December 1993, and February 1996 
nor from Dr. Rawlings prior to January 1994 or after May 
2000, as instructed by the December 2003 Board remand.  
Although the veteran was examined in May 2004 and the appeal 
was readjudicated and a supplemental statement of the case 
(SSOC) containing the former and current criteria for rating 
spinal disabilities was issued in November 2004, the May 2004 
examiner failed to specify what measurable degree of lumbar 
spine impairment was attributable to the veteran's service-
connected low back strain and the examination report does not 
contain all findings necessary for consideration under the 
current rating criteria regarding the pathology attributable 
to the veteran's low back disability.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous December 2003 remand.

On remand, the private treatment records identified by the 
veteran and not already associated with the claims file 
should be sought and the veteran should be given another 
examination.  The Board reminds the veteran that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. § 
3.655 (2004); see also Wood v. Derwinski, 1 Vet. App. 190 
(1991).

As noted above the veteran submitted an additional statement 
that was received by the Board in January 2005, responding to 
the November SSOC and noting that he had had to take sick or 
annual leave because of his service-connected back 
disability.  However, a waiver of review of the evidence by 
the agency of original (AOJ) jurisdiction was not included 
with the evidence.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the AOJ for review and preparation of an SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2004); Disabled 
Veterans of America v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, remand is also 
required for the RO to initially consider this new evidence 
and, if the claim remains denied, issue an SSOC.

In a November 2004 rating action, the AMC assigned an initial 
30 percent disability rating for post-operative DDD of the 
cervical spine, after granting service connection for this 
disorder.  In a statement received by the AMC in January 
2005, the veteran expressed disagreement with the initial 
rating.  He argued that a higher disability evaluation for 
intervertebral disc syndrome affecting his neck should have 
been assigned.  The Board construes this correspondence as a 
timely received NOD that was filed with appropriate VA 
office.  See 38 C.F.R. §§ 20.201, 20.302 (2004).  An SOC has 
not been furnished regarding this issue.  As provided in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a remand 
is in order so that an SOC addressing this claim can be 
issued.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should request all treatment 
records from Dr. Joe D. Rawlings in 
Thomasville, GA from 1984 to January 1994 
and from May 2000 to the present; from 
the St. Joseph Hospital in Atlanta, GA, 
covering the period from March 26, 2003 
to April 9, 2004; and from the John D. 
Archbold Memorial Hospital in 
Thomasville, GA for hospitalizations in 
November 1990, August 1991, December 
1993, and February 1996.  If records are 
unavailable, please have the provider so 
indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate medical facility for the 
veteran to be afforded an 
orthopedic/neurological examination to 
determine the current severity of the 
veteran's service-connected low back 
disability (characterized as chronic low 
back strain with degenerative disc 
disease (DDD) of the lumbar spine).  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examination, and the examiner(s) should 
so indicate in the report.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies necessary to 
determined the combined range of motion 
of the thoracolumbar spine, such as 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation expressed in degrees.  The 
examination report(s) should include a 
detailed account of all pathology found 
to be present.  

After reviewing the veteran's claims file 
as well as interviewing and examining 
him, the examiner(s) should specify what 
measurable degree of lumbar spine 
impairment is attributable to his 
service-connected low back disability and 
comment on the degree of functional loss 
due to pain, weakened movement, excess 
fatigability, or incoordination, 
preferably in terms of additional 
limitation of motion.  The examiner(s) 
should discuss the presence or absence of 
unfavorable or favorable ankylosis of the 
entire thoracolumbar spine and 
unfavorable ankylosis of the entire 
spine.  The total number and duration 
(number of days in the past 12 months) of 
any incapacitating episodes of 
intervertebral disc syndrome should be 
given, as well as comment on any related 
chronic neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest.  Chronic neurological 
manifestations are defined as 
neurological manifestations and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  For any neurological defects 
found, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis (mild, moderate, or 
severe) caused by the veteran's low back 
disability.  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
increased rating claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), which contains notice of 
all relevant actions taken on the claim 
for benefits, as well as a summary of the 
evidence received since the issuance of 
the last SSOC in November 2004.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.  

4.  The RO should issue to the veteran 
and his representative a statement of the 
case as to the issue of entitlement to an 
initial rating in excess of 30 percent 
for post-operative degenerative disc 
disease of the cervical spine.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his increased rating claim reviewed 
by the Board.  See 38 C.F.R. § 20.302(b) 
(2004).  The RO should allow the veteran 
and his representative the requisite 
period of time for a response.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim(s).  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination, or tests, may result in the denial 
of the claim(s).  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



